On July 23, 1997, it was ordered that the suspended sentence heretofore entered on November 8,1989 for the offense of Burglary, a Felony, as specified in MCA45-6-204, is revoked. It is further ordered that the defendant shall be punished by confinement in the Montana State Prison for a term often (10) years, with six (6) years suspended. The defendant shall receive credit for time served on this revocation, which as of the date of this Judgment totals fifty-four (54) days. The defendant shall not receive credit for any other elapsed probationary time due to his violations of his probation. The Court recommends that the defendant not be considered eligible for parole until he has successfully completed chemical dependency treatment at the Montana State Prison. The Court further orders that the suspended portion of the sentence shall be upon conditions as stated in the July 23, 1997 judgment.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that.there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank Joseph Villalobos for representing himself in this matter.